Citation Nr: 1028566	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lung disability, claimed 
as a residual of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran had active duty service from February 1952 to 
February 1956 and from March 1956 to April 1966.  Subsequently, 
he served in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to service connection for asbestosis.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a lung 
disability, which he claims was caused by his exposure to 
asbestos during active service.  Specifically, he claims that he 
has been diagnosed with asbestosis.  

Review of the record reveals different and sometimes 
contradictory assertions with respect to the Veteran's service, 
his claims of asbestos exposure during service, and his claimed 
diagnosis of asbestosis.  

In June 2007, he filed his initial claim for service connection 
and claimed that during service he was a sheet metal worker and 
electrician and that he was exposed to asbestos from ceilings and 
surrounding of electrical equipment.  In his July 2008 
substantive appeal, he claimed in-service asbestos exposure 
during duties as an airframe repairman on aircraft.  The evidence 
clearly establishes that the Veteran had active duty in the Air 
Force from February 1952 to February 1956 and from March 1956 to 
April 1966, a period of approximately 14 years.  The evidence 
reveals that he subsequently had service in the Air Force Reserve 
until the middle 1980s.  The RO requested asbestos exposure 
information in September 2007.  While service personnel records 
related to active duty and reserve service were obtained, no 
actually narrative from the service department confirmed whether 
or not the Veteran's duties during service would have exposed him 
to asbestos.  Moreover, an adequate post-service employment 
history has not been obtained from the Veteran.  Therefore 
additional development with respect to the Veteran's asbestos 
exposure history is required.  VA's duty to assist is heightened 
when records are in the control of a government agency.  Gobber 
v. Derwinski, 2 Vet. App. 470 (1992).  

Recent VA treatment records dated in 2007 reveal diagnoses of 
asbestosis.  However, closer review reveals that the diagnoses 
were made on the sole basis of the Veteran reporting to the 
medical professional that he had been previously diagnosed.  
These diagnoses do not appear to be based upon the review of any 
objective medical evidence.  In correspondence, the Veteran 
asserts that he was diagnosed with asbestosis by a VA medical 
facility in approximately 2005.  Review of the VA medical records 
obtained reveals that records for the period from 2005 to 2007 
have not been requested or obtained.  This must be done.  Records 
generated by VA are constructively included within the record.  
If records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

In October 2007, a VA Compensation and Pension examination of the 
Veteran was conducted with respect to his claim for a lung 
disability.  The examination report indicates that the Veteran 
was uncooperative on pulmonary function testing (PFT) and that he 
did not have a diagnosis of asbestosis.  The Veteran has claimed 
that the test was unfair and that he could not complete the PFTs 
because of shortness of breath.  Review of his VA treatment 
records, dated 2007 and 2008, does not reveal any active 
treatment for shortness of breath.  It seems highly unlikely 
that, if the Veteran had such shortness of breath as he claims 
prevented him from completing the PFTs on the Compensation and 
Pension examination, he would not be under active pulmonary 
treatment.  Review of the examination report indicates that an 
inaccurate military duty history was expressed by the examiner in 
the report.  Another Compensation and Pension examination of the 
Veteran must be conducted.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Have the Veteran provide a complete 
employment history for the civilian and Air 
Force Reserve duties for the period of time 
from his separation from active duty in April 
1966 until the present.  

2.  Contact the service department, or other 
appropriate authority.  Provide them with 
copies of all of the Veterans service 
personnel records and request that they 
verify whether the Veteran's duties during 
service would have exposed him to asbestos.  

3.  Obtain complete copies of all of the 
Veteran's VA medical treatment records for 
the period of time from January 2004 to the 
present.  

4.  Schedule the Veteran for the appropriate 
VA examination for respiratory system 
disorders to include obstructive, 
restrictive, and interstitial disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
lung disorders found to be present.  Ensure 
that the examiner is informed of the 
Veteran's correct military history including 
the dates of active service, branch, and any 
asbestos exposure as determined by the above 
development.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  Specifically the following tests 
should be conducted:

*	PFTs to include values for FEV-1; 
FEV-1/FVC; and DLCO (SB).  The 
examiner should also indicate a 
narrative interpretation of the test 
results to indicate the type of 
ventilatory defect, if any, they 
represent, and the diagnoses that 
would be supported.

*	High Contrast Chest CT.  The examiner 
should also indicate a narrative 
interpretation of the results to 
indicate the diagnosis of type of 
respiratory disorder supported by CT 
evidence.

The examiner is to review the evidence of 
record and the test results and indicate the 
diagnoses of any current respiratory 
disorders present and express an opinion as 
to the etiology of any disorders diagnosed.  
The examiner should indicate:

*	If a diagnosis of asbestosis, or 
other asbestos related disease, is 
warranted, the reported exposure upon 
which the diagnosis is based.  

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

5.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination reports do not 
include adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Following the above, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

